                   Case 5:19-cv-00132-DCB-MTP Document 4 Filed 12/03/19 Page 1 of 1
                                                                                                    PROSE−NP,TYPE−F
                                      U.S. District Court
                           District of Columbia (Washington, DC)
                     CIVIL DOCKET FOR CASE #: 1:19−cv−01225−UNA

DEARING v. WILKINSON COUNTY CORRECTIONAL FACILITY                       Date Filed: 04/25/2019
Assigned to: Unassigned                                                 Jury Demand: None
Cause: 42:1983 Prisoner Civil Rights                                    Nature of Suit: 550 Prisoner Petition: Civil
                                                                        Rights (Other)
                                                                        Jurisdiction: Federal Question
Plaintiff
DEWAYNE DEARING                                          represented by DEWAYNE DEARING
                                                                        R#147239
                                                                        MISSISSIPPI STATE PENITENTIARY
                                                                        2999 U.S. Hwy 61 North
                                                                        Woodville, MS 39669
                                                                        PRO SE


V.
Defendant
WILKINSON COUNTY CORRECTIONAL
FACILITY


 Date Filed    #    Docket Text

 04/25/2019   Ï     Initiating Pleading & IFP Application Received on 04/25/2019. A copy of the docket sheet has
                    been mailed to the address of record for the pro se party. (zsb) (Entered: 04/18/2019)

 04/25/2019   Ï1    COMPLAINT against WILKINSON COUNTY CORRECTIONAL FACILITY filed by
                    DEWAYNE DEARING. (Attachment: # 1 Exhibit)(zsb) (Entered: 04/18/2019)

 04/25/2019   Ï2    MOTION for Leave to Proceed in forma pauperis by DEWAYNE DEARING (zsb) (Entered:
                    04/18/2019)

 11/13/2019   Ï3    ORDER TRANSFERRING PRO SE CASE to the USDC for the Southern District of Mississippi.
                    Pro Se party has been notified by first class mail. Transfer due by 12/3/2019. Signed by Judge Tanya
                    S. Chutkan on 11/08/2019. (zsb) (Entered: 11/14/2019)
